Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The following office action is in response to the amendment filed 7/28/2021 Claims 1-4, 6, 8-14, 21-23 and 27-30 are pending in the application.

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 29-31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Karoll 4,020,889.
In regard to claim 29, with reference to Figures 1-10, Karoll ‘889 discloses a mounting assembly for a covering of an architectural opening comprising: 
A bracket (B).
A roller assembly coupled to the bracket, the roller assembly including: a material roll (C) carrying a covering material (D) and a drive roller (H) drivingly engaging the material roll (C).
The drive roller (H) operable to rotate relative to the bracket (B) around a first rotational axis.
A diverter shaft (11) coupled to the bracket (B).
A continuous loop operator diverter (P) selectively coupled to the bracket in one of a first position (up) on the bracket or a second position (down) 
A continuous loop operator (R) operably connected to the drive roller (H), the continuous loop operator received by the continuous loop operator diverter (P).  
Wherein the covering material (D) extends from the material roll (C) along a portion of the diverter shaft (11). (Shown extending along the length of 11 in Figure 2)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4,8-9, 12-14,21-22 and 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marocco 10,208,535 in view of Strongson 1,706,261.
In regard to claim 1, Marocco ‘535 discloses: 
A bracket (30).
A roller assembly coupled to the bracket, the roller assembly including: a material roll (roller, not shown but stated in column 4, lines 50-56) with a covering material (sheet of material, now shown but stated in column 4, lines 50-56). 
A drive roller (130) drivingly coupled to the material roll (sheet of material) and operable to rotate with respect to the bracket (30) about a first rotational axis.
A chain diverter (70) configured to couple to the bracket (30) in one of a first configuration (Figure 21) or a second configuration (Figure 22), wherein in the first configuration the chain diverter (70) is coupled to the bracket (30) at a first position on the bracket and wherein in the second configuration the chain diverter (70) is coupled to the bracket (30) in a second position on the bracket, the second position being different than the first position. 
Marocco ‘535 fails to disclose: 
A shaft coupled to the bracket.
Wherein the covering material includes a first portion that extends between the material roll and the shaft.  
Strongson ‘261 disclose:
A shaft (18) coupled to the bracket (12).
Wherein the covering material (24) includes a first portion that extends between the material roll (100) and the shaft (104).  
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Marocco ‘535 to include the shaft coupled to the bracket, wherein a first portion of the covering material extends between the shaft as taught by Strongson ‘261 in order to help serve as part of a shade stop to stop rotation of the shade roller (column 1, lines 1-10)
In regard to claims 2-3 and 13-14, Marocco ‘535 as modified by Strongson ‘261 above, disclose:
Wherein the covering material (sheet of material, Marocco ‘535) includes a first portion that extends between the material roll (roller, Marocco ‘535) and the shaft (18, Strongson ‘261).  
Wherein the covering material includes a second portion (as shown by Strongson ‘261 below) that extends from the shaft (18) and extends within a plane.  

    PNG
    media_image1.png
    278
    428
    media_image1.png
    Greyscale

Wherein the shaft (18, Marocco ‘261) is vertically and horizontally offset from the roller assembly. (shown above) 
In regard to claim 4, Marocco ‘535 as modified by Strongson ‘261 disclose: 
The chain diverter (70, Marocco ‘535) defines a centerline.
Marocco ‘535/Strongson ‘261 fail to disclose: 
The centerline extends within the plane of the covering material. 
It would have been obvious to one having ordinary skill in the art to make the centerline of the chain diverter extend within the plane as this would merely require a slight shift in the location of the shaft position.  Placing the centerline within the plane would help make a 
In regard to claims 8-9, Marocco ‘535 discloses:
Wherein the chain diverter (70) includes a guide portion (72) to receive a chain (16).  
Wherein the chain diverter includes two flanges (forming 72) that define a non-linear opening.  
In regard to claim 12, Marocco ‘535 as modified by Strongson ‘261 above, disclose:
Wherein the covering material (sheet material, Marocco ‘535 include a second portion that extends from the shaft (18, Strongson ‘261) in a plane, regardless of a length the second portion extends from the shaft.
In regard to claims 21-22, Marocco ‘535 as modified by Strongson ‘261 above, discloses:
Wherein the shaft (18, Strongson ‘261) is at least partially received within an aperture defined (shown in Figure 8, Strongson ‘261) by the chain diverter (70, Marocco ‘535).  
Wherein the aperture at least partially receives the shaft (18, Strongson ‘261) with the chain diverter (70, of Marocco ‘535) coupled to the bracket (30, Marocco ‘535) in either of the at least two configurations.  
In regard to claims 27-28, Marocco ‘535 discloses:
The first position (Figure 21) is horizontally and vertically offset from the second position (Figure 22).
Claims 6, 10, 11 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marocco 10,208,535 and Strongson 1,706,261 as applied to claims 1 and 22, and further in view of Roller 3,900,063.
In regard to claims 6 and 10, Marocco ‘535/Strongson ‘261 fail to disclose:
The shaft is configured to rotate about a second rotational axis.
Roller ‘063 discloses:
The shaft (49) is configured to rotate.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Marocco ‘535/Strongson ‘261 to make the shaft be configured to rotate as taught by Roller ‘063 in order reduce friction as the curtain moves. 
In regard to claim 11, Marocco ‘535/Strongson ‘261 disclose:
Wherein the shaft (18, Strongson ‘261) axis is offset from the first rotational axis in at least two directions. (vertical/horizontal)
In regard to claim 23, Marocco ‘535/Strongson ‘261 disclose:
Wherein the shaft (18, Strongson ‘261) axis is offset from the first rotational axis in at least two directions. (vertical/horizontal)
Marocco ‘535/Strongson ‘261 fail to disclose:
The shaft is configured to rotate.
Roller ‘063 discloses:
The shaft (49) is configured to rotate.
. 
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot in view of the new grounds of rejection.
Newly applied reference Marocco ‘535 discloses a chain diverter configured to couple to the bracket in a first and second configuration that a different from each other as is now claimed by the applicant. 
Applicant is encouraged to consider the possibility of amended claim language under the AFCP 2.0 pilot.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY C RAMSEY/Examiner, Art Unit 3634                                                                                                                                                                                                        

/JERRY E REDMAN/Primary Examiner, Art Unit 3634